DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 25 – 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 8, 2022.
Applicant's election with traverse of Species I in the reply filed on February 8, 2022 is acknowledged.  The traversal is on the ground(s) that “The Office Action failed to explain reasons why there would allegedly be a serious burden on the Examiner if the restriction is not required. 
The only differences between the various embodiments disclosed in the application are the means by which the cover (20) is held in place by the module holder (14) prior to airbag deployment. The examiner has not set forth with the required specificity any reasons why these relatively minor differences necessitate separate classifications; why they have acquired a separate status in the art, or why they necessitate a different field of search.”  This is not found persuasive because these species are not obvious variants of each other, as applicants’ admission the various embodiments are means by which the cover is held in place which would necessitate a different field of search terms and examination.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the airbag must be shown/labelled or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Objections
Claim 17 is objected to because of the following informalities:  
Line 6 “the .airbag and” has a miscellaneous “.”.  
Claim 21 is objected to because of the following informalities:  
Line 3 “is that is” is grammatically incorrect. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 21 recites the limitation "the securing means" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-24 and 32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mitsuo et al (US 2010/244416).
Mitsuo discloses in figures 1 – 4 a knee airbag unit (10) of a vehicle occupant restraint system of a motor vehicle, comprising an airbag module (14) which has a module holder (19), a gas generator (16), an airbag and a flexible, non- inherently rigid module housing (18) that at least partly surrounds the gas generator and the airbag in the untriggered state, wherein the gas generator (16), the airbag and the flexible module housing are fastened to the module holder, wherein a cover (42, 50) forming a module covering and defining an outer side in the installed state of the knee airbag unit is provided, which is connected to the airbag module, and in that there is an edge-side means (19H, 19L) securing the cover against lowering, originating from the module holder (claim 17). the module housing (18) is made of a fabric (claim 18). the cover has an elongated shape and end sections that are to be secured are located on opposite longitudinal edges (58 area), and both end 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johnathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T VERLEY/Primary Examiner, Art Unit 3614